NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 12, 2010*
                                    Decided May 13, 2010

                                            Before

                           KENNETH F. RIPPLE, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 09‐2549

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Northern District of Illinois,
                                                 Eastern Division.

       v.                                        No. 08 CR 459‐1

SALVADOR LEMUS‐RODRIGUEZ,                        John W. Darrah, 
     Defendant‐Appellant.                        Judge.

                                          O R D E R

       An Illinois court convicted Salvador Lemus‐Rodriguez of committing an aggravated
sexual assault against his girlfriend’s teenage daughter.  At the time, Lemus‐Rodriguez, a
Mexican citizen, was in the United States unlawfully after two prior convictions for
unlawful reentry, 8 U.S.C. § 1326(a).  Federal authorities then, for the third time, charged
him with violating § 1326(a).  He pleaded guilty, and at sentencing the district court


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See  FED. R. APP. P.
34(a)(2)(C).
No. 09‐2549                                                                                Page 2

increased his offense level by 16 after concluding that, before he was last deported, Lemus‐
Rodriguez had incurred a firearm conviction that qualified as a crime of violence.  See
U.S.S.G. § 2L1.2(b)(1)(A)(ii).  The court sentenced him to 70 months’ imprisonment, with the
first 35 months to run concurrently with the Illinois sentence for aggravated sexual assault. 

        On appeal Lemus‐Rodriguez argues that it was error to apply the 16‐level increase
because, in his view, the Sentencing Commission “failed to fulfill its ‘institutional role’
when it prescribed” the upward adjustment.  We have rejected this very argument;
sentencing courts must use the guidelines as written to calculate the guidelines range, and
then, as a matter of discretion, the court may impose a sentence that is outside the range
established by the Sentencing Commission.  See, e.g., United States v. Kirkpatrick, 589 F.3d
414, 416 (7th Cir. 2009); United States v. Parr, 545 F.3d 491, 504 (7th Cir. 2008).  The district
court was free to conclude that giving effect to the 16‐level increase would, on the particular
facts of this case, produce an unwarranted prison term.  See United States v. Aguilar‐Huerta,
576 F.3d 365, 367‐68 (7th Cir. 2009).  But Lemus‐Rodriguez did not ask the sentencing court
to exercise that discretion, nor did he say anything at all about the “parsimony principle”
which, according to his appellate brief, was his “main argument” at sentencing.

        What Lemus‐Rodriguez in fact argued at sentencing is that his Illinois conviction for
reckless discharge of a firearm, which served as the basis for applying the 16‐level increase,
is not a crime of violence.  He has abandoned this argument on appeal, but the government
candidly concedes that prosecutors were wrong in persuading the sentencing court to rely
on United States v. Newbern, 479 F.3d 506 (7th Cir. 2007), to reject the defendant’s contention. 
The government now acknowledges that the Illinois offense of reckless discharge of a
firearm is not a crime of violence and urges us to remand the case for resentencing.

        In Newbern we analyzed the definition of crime of violence in U.S.S.G. § 4B1.2(a)(2)
and concluded that reckless discharge of a firearm properly satisfied that definition’s
residual clause because the offense “presents a ‘serious potential risk of physical injury to
another.’”  479 F.3d at 509 (quoting § 4B1.2(a)(2)).  But the district court should not have
relied on that decision because, unlike § 4B1.2, the relevant definition for “crime of
violence” in § 2L1.2 is narrower and does not incorporate the broad residual clause found in
§ 4B1.2.  See United States v. Jaimes‐Jaimes, 406 F.3d 845, 849 (7th Cir. 2005).  Moreover, by the
time the district court had sentenced Lemus‐Rodriguez, the Supreme Court had decided
Begay v. United States, 553 U.S. 137 (2008).  In the aftermath of Begay, we questioned the
continued viability of Newbern and concluded that it no longer is possible to characterize an
offense as a crime of violence solely because it “poses a serious risk of physical injury to
another.”  United States v. Smith, 544 F.3d 781, 783‐84 (7th Cir. 2008).  
        More recently we have held that, in light of Begay, a crime for which the mental state
is limited to recklessness cannot qualify as a crime of violence, United States v. Woods, 576
No. 09‐2549                                                                                 Page 3

F.3d 400, 412‐13 (7th Cir. 2009), and we have applied this rule to conclude that the Illinois
offense of reckless discharge of a firearm is not a crime of violence under § 4B1.2, United
States v. Gear, 577 F.3d 810, 812 (7th Cir. 2009).  Based on this precedent, the district court’s
decision was an error that requires resentencing.

       Lemus‐Rodriguez’s sentence is VACATED, and the case is REMANDED for
resentencing.